 1 DOUGLAS M. MILLER (Cal. Bar No. 240398)
   Email: millerdou@sec.gov
 2 KELLY C. BOWERS (Cal. Bar No. 164007)
   Email: bowersk@sec.gov
   Attorneys for Plaintiff
 4 Securities and Exchange Commission
   Michele Wein Layne, Regional Director
 5 Alka N. Patel, Associate Regional Director
   Amy J. Longo, Regional Tnal Counsel
 6 444 S. Flower Street, Suite 900
   Los Angeles, California 90071
 7 Telephone: (323) 965-3998
   Facsimile: (213) 443-1904
 8
 9                       UNITED STATES DISTRICT COURT

10                           CENTRAL DISTRICT OF CALIFORNIA

11                                         Southern Division

12      SECURITIES AND EXCHANGE                       Case No. 8:19-cv-01174-AG-KES
13      COMMISSION,
                                                      �EDtcAMENDED
14                     Plaintiff,                     RELIMINARY INJUNCTION AND
                                                     ORDERS CONTINUING: (1)
15                                                   FREEZING OF ASSETS; (2)
                 vs.                                 REQUIRING ACCOUNTINGS; (3)
16                                                   PROHIBITING THE DESTRUCTION
        RICHARD VU NGUYEN, A/KIA                     OF DOCUMENTS; AND (4)
17      NGUYEN THANH VU, and NTV                     APPOINTING RECEIVER
        FINANCIAL GROUP, INC.,
18
                       Defendants,
19
        and
20
21      MAJ DO,
22                     Relief Defendant.
23
24
25
26
27
28

     2797215.1
 1               The Court, having read and considered Plaintiff Securities and Exchange
 2 Commission's ("SEC") Ex Parle Application to Amend Preliminary Injunction and a
 3   Continuation of Orders (I) Freezing Assets; (2) Requiring Accountings; (3)
 4 Prohibiting the Destruction of Documents; and (4) Appointing a Receiver (Dkt. No.
 5 46), defendant Richard Nguyen's and relief defendant Mai Do's opposition to that
 6 motion (Dkt. No. 49), and the arguments presented by the parties at the September
 7   12, 2019 hearing, hereby orders the following:
 8                                                   L
 9               IT IS HEREBY ORDERED that the SEC's Ex Parle Application to Amend
10 Preliminary Injunction and Continue Orders (1) Freezing Assets; (2) Requiring
11   Accountings; (3) Prohibiting the Destruction of Documents; and (4) Appointing a
12 Receiver is GRANTED.
13                                                   II.
14               IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants
15 NTV Financial and Nguyen are preliminarily restrained and enjoined from violating,
16 directly or indirectly, Section IO(b) of the Exchange Act [15 U.S.C. § 78j(b)] and
17 Rule !Ob-5 promulgated thereunder [17 C.F.R. § 240.!0b-5], by using any means or
18 instrumentality of interstate commerce, or of the mails, or of any facility of any
19 national securities exchange, in connection with the purchase or sale of any security:
20               (a)    to employ any device, scheme, or artifice to defraud;
21               (b)    to make any untrue statement of a material fact or to omit to state a
22                      material fact necessary in order to make the statements made 1 in the light
23                      of the circu·mstances under which they were made, not misleading; or
24               ( c)   to engage in any act, practice, or course of business which operates or
25                      would operate as a fraud or deceit upon any person.
26               IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
27 provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
28   binds the following who receive actual notice of this Order by personal service or

                                                           1
     2797215.1
 1   otherwise: (a) Defendants NTV Financial's and Nguyen's officers, agents, servants,
 2 employees, and attorneys; and (b) other persons in active concert or participation with
 3   any of the Defendants NTV Financial and Nguyen or with anyone described in (a).
 4                                                 Ill.
 5               IT IS FURTHER ORDERED that Defendants NTV Financial and Nguyen, and
 6 their officers, agents, servants, employees, attorneys, subsidiaries and affiliates, and
 7 those persons in active concert or participation with any of them, who receive actual
 8 notice of this Order, by personal service or otherwise, and each ofthem, be and hereby
 9 are preliminarily restrained and enjoined from, directly or indirectly, in the offer or
IO sale of any securities, by the use of any means or instmments of transportation or
11   communication in interstate commerce or by the use of the mails:
12               A.   employing any device, scheme or artifice to defraud;
13               B.   obtaining money or property by means of any untrue statement of a
14                    material fact or any omission to state a material fact necessary in order to
15                    make the statements made, in light of the circumstances under which
16                    they were made, not misleading; or
17               C.   engaging in any transaction, practice, or course of business which
18                    operates or would operate as a fraud or deceit upon the purchaser;
19 in violation of Section 17(a) of the Securities Act, 15 U.S.C. § 77q(a).
20               IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
21   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
22   binds the following who receive actual notice of this Order by personal service or
23   otherwise: (a) Defendants NTV Financial's and Nguyen's officers, agents, servants,
24 employees, and attorneys; and (b) other persons in active concert or participation with
25   any of the Defendants NTV Financial and Nguyen or with anyone described in (a).
26                                                 IV.
27               IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants
28   NTV Financial and Nguyen are preliminarily restrained and �njoined from

                                                          2
     2797215.l
